By the Court, Charles P. Daly, Chief Justice.
If after the forfeiture of the recognizance, the bail should take the prisoner and surrender him into the custody of the law, *24the surety upon the conviction or acquittal of the prisoner, would be discharged from the forfeiture, after the payment of whatever costs or expenses may have been incurred by the entering up of the judgment.
In this case it is not in the power of the surety now to take and surrender the prisoner. After the forfeiture he surrendered her, he says, into the hands of the District Attorney through her counsel, Howe & Hummell, and, upon being informed that upon the payment of twenty dollars the judgment would be cancelled she, he says, gave Howe & Hummell the twenty dollars. However. this may be, it appears that she was afterwards arrested for a larceny in New Jersey, pleaded guilty, but sentence was suspended on payment of costs, and she was discharged from custody ; that afterwards, on the 1st of October, 1874, at Brown’s crossing, in Steuben County in this State, she leaped from a railroad car whilst it was in rapid motion and was killed. Under these circumstances we think the judgment against the surety should be discharged. It is no longer in the power of the law to punish her, assuming her to have been guilty of the offence charged, and we do not see that the ends of justice would in any way be served by requiring the surety to pay twenty-five hundred dollars, the pecuniary amount of the penalty for which he became bound. We think the judgment should be discharged upon the payment of any costs that may have been incurred, by entering it up.